NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         JUL 27 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

DENNIS RAYBOULD,                                 No. 20-35557

                Plaintiff-Appellant,             D.C. No. 6:19-cv-01364-AA

 v.
                                                 MEMORANDUM*
RUSHMORE LOAN MANAGEMENT
SERVICES, LLC; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, District Judge, Presiding

                              Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Dennis Raybould appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising from foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s dismissal for failure to state a claim under Federal Rule of Civil


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Procedure 12(b)(6). Sheppard v. David Evans & Assoc., 694 F.3d 1045, 1048 (9th

Cir. 2012). We affirm.

      The district court properly dismissed Raybould’s Fair Debt Collection

Practices Act claim against defendant Rushmore Loan Management Service

because Raybould failed to allege facts sufficient to state a plausible claim. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face” (citation and internal quotation marks omitted)); Barnes v.

Routh Crabtree Olsen PC, 963 F.3d 993, 999 (9th Cir. 2020) (“A judicial

foreclosure proceeding is not a form of debt collection when the proceeding does

not include a request for a deficiency judgment or some other effort to recovery the

remaining debt.”); see also Or. Rev. Stat. § 86.797(2) (prohibiting action for

deficiency after judicial foreclosure).

      The district court did not abuse its discretion in issuing its scheduling order,

case management order, or orders granting extensions of time. See Johnson v.

Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992) (district court has

broad discretion to manage its docket).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).


                                            2                                     20-35557
     We do not consider Raybould’s contention regarding dismissal of his prior

action, Raybould v. JPMorgan Chase Bank, N.A., which was summarily affirmed

in Appeal No. 15-35158.

     AFFIRMED.




                                      3                                  20-35557